IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 469
 MAGISTERIAL DISTRICTS WITHIN THE              :
 54th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 2nd day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 54th Judicial District (Jefferson County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Jefferson County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 54-3-01                      Punxsutawney Borough
 Magisterial District Judge Jacqueline J. Mizerock Timblin Borough
                                                   Worthville Borough
                                                   Bell Township
                                                   Gaskill Township
                                                   McCalmont Township
                                                   Oliver Township
                                                   Perry Township
                                                   Porter Township
                                                   Ringgold Township
                                                   Young Township
Magisterial District 54-3-02                    Big Run Borough
Magisterial District Judge David B. Inzana      Brockway Borough
                                                Falls Creek Borough
                                                Reynoldsville Borough
                                                Sykesville Borough
                                                Henderson Township
                                                Polk Township
                                                Snyder Township
                                                Washington Township
                                                Winslow Township


Magisterial District 54-3-03                    Brookville Borough
Magisterial District Judge Gregory M. Bazylak   Corsica Borough
                                                Summerville Borough
                                                Barnett Township
                                                Beaver Township
                                                Clover Township
                                                Eldred Township
                                                Heath Township
                                                Knox Township
                                                Pine Creek Township
                                                Rose Township
                                                Union Township
                                                Warsaw Township